Appeal from an order of the Supreme Court, Onondaga County (James P. Murphy, J.), entered January 25, 2016. The order, among other things, granted in part the motion of defendants to dismiss plaintiff’s complaint and cancelled and discharged a notice of pendency.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Plaintiff appeals from an order that, inter alia, dismissed its causes of action for breach of the implied covenant of good faith and fair dealing and for rescission of a contract. “The right to appeal from an intermediate order terminates with the entry of a final judgment” (Matter of Scott v Manilla, 203 AD2d 972, 973 [1994]; see Matter of Aho, 39 NY2d 241, 248 [1976]; see generally CPLR 5501 [a] [1]). Inasmuch as a final judgment in this action was entered on February 29, 2016, plaintiff’s appeal from the intermediate order, which was entered on January 25, 2016, must be dismissed.
Present — Centra, J.P., Peradotto, Curran, Troutman and Scudder, JJ.